Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SECONDARY BATTERY

Examiner: Adam Arciero	S.N. 16/332,978	Art Unit: 1727	April 1, 2021

DETAILED ACTION
Applicant’s response filed on March 29, 2021 has been received.  Claims 1-7 and 9-21 are currently pending.  Claims 1 and 4 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Kwon et al. on claims 1-6, 10-11, 13-14, 16-18 and 20-21 are maintained.  
Claim(s) 1-6, 10-11, 13-14, 16-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2015/0024245 A1).
As to Claims 1 and 3-4, Kwon et al. discloses a secondary battery, comprising: an electrode assembly having a plurality of units 210,220,230,240 (radical units) in which a first electrode and a second electrode are alternately laminated with a separator therebetween and a separation film 100 surrounding the plurality of radical units to be 250,260 laminated on an outermost separation film disposed on the uppermost or lowermost end of the separation film (Fig. 3).  The protection units comprise a first and second protection electrodes and a separator laminated from the outermost separation film disposed on the uppermost end and lowermost end of the electrode assembly (Fig. 3).  Kwon et al. further discloses wherein the second protection electrode (the bottom positive electrode in Fig. 3-4) has a cross-sectional coating structure comprising a current collector and a second active material that is on only one inner surface of the collector (inner surface of the protection electrode), wherein the inner surface is facing a center of the electrode assembly (Fig. 3-4 and paragraph [0067]).  Kwon et al. further discloses wherein the active material can be formed on just one or both surfaces of their respective current collectors (paragraph [0046]).
As to Claims 2 and 5, the battery of Kwon et al. is intrinsically capable of performing the claimed function given that the structure of the claimed battery and the battery of the prior art are the same.  See MPEP 2112.
As to Claims 6 and 16, Kwon et al. discloses wherein the radical units are bicells having two ends on which electrodes with the same polarity are disposed and the first electrode is disposed on each of the ends of the bicell disposed on each of the uppermost and lower most ends of the electrode assembly (Fig. 1 and 3 and paragraphs [0032], [0034], [0065] and [0067]). 

As to Claims 11 and 18, Kwon et al. discloses a protection film 100 surrounding the protection unit laminated on the uppermost and lowermost ends (Fig. 1 and 3).
As to Claims 13 and 20, Kwon et al. discloses wherein the protection unit is not coupled to the outermost separation film (Fig. 1 and 3).
As to Claims 14 and 21, Kwon et al. discloses wherein the electrode assembly is provided within a case (paragraphs [0015]-[0016]).

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kwon ‘245 and Kwon ‘525 on claims 7 and 9 are maintained.  
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0024245 A1; herein referred to has Kwon ‘245) in view of Kwon et al. (US 2014/0099525 A1; herein referred to has Kwon ‘525).
As to Claims 7 and 9, Kwon ‘245 does not specifically disclose the current collector materials.
However, Kwon ‘525 teaches wherein each collector can be made out of copper (paragraphs [0050]-[0051]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the collectors of Kwon ‘245 to comprise copper because Kwon ‘525 teaches that copper can function as a collector in a battery (paragraph [0050]-[0051]).

The claim rejections under 35 USC 103(a) as being unpatentable over Kwon ‘245 on claims 12, 15 and 19 are maintained.
Claims 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0024245 A1; herein referred to has Kwon ‘245).
As to Claims 12 and 19, Kwon ‘245 does not specifically disclose the claimed thickness relationship. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04, IV, A.
As to Claim 15, Kwon ‘245 discloses wherein the protection film 100 surrounds the protection unit laminated on the uppermost and lower most ends and is integrally connected to a distal end of the separation film 100 (Fig. 3).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Kwon ‘245 does not teach of a double-sided structure for the first protection electrode (claims 1 and 4).
b) Kwon ‘245 does not teach wherein the second protection electrode is a cross-sectional structure (claims 1 and 4).

a) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first protection electrode is a double-sided structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The first protection electrode 250 of Kwon have two sides (Fig. 3-4).
b) The second protection electrode 260 comprises a cross-section coating structure (Fig. 3-4).  Kwon et al. further discloses wherein the second protection electrode (the bottom positive electrode in Fig. 3-4) has a cross-sectional coating structure comprising a current collector and a second active material that is on only one inner surface of the collector (inner surface of the protection electrode), wherein the inner surface is facing a center of the electrode assembly (Fig. 3-4 and paragraph [0067]).  Kwon et al. further discloses wherein the active material can be formed on just one or both surfaces of their respective current collectors (paragraph [0046]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727